Voto disidente del
Juez Asociado Señor Díaz Cruz
al que se une el Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 27 de noviembre de 1979
El proselitismo de asociaciones o federaciones de maestros no debe perturbar el clima de estudio en el aula escolar. Los mismos fundamentos constitucionales que se aducen para permitir la irrupción anunciada de agentes sindicalistas en los predios del salón de clases, a mitad de jornada docente que es la hora de almuerzo, servirían a los organizadores de los partidos políticos(1) para reclamar tiempo igual en el curso del día de estudios. Tanto el líder de barrio organizador político como los activistas de sindicatos y asociaciones análogas están supeditados en su reclamo de libre expresión y asociación, al superior derecho constitucional del estudiante a una educación, cuidadosamente garantizado en el Art. II, Sec. 5, de nuestra Constitución, que ordena:
“Toda persona tiene derecho a una educación que propenda al pleno desarrollo de su personalidad y al fortalecimiento del respeto de los derechos del hombre y de las libertades fundamentales. Habrá un sistema de instrucción pública el cual será libre y enteramente no sectario. La enseñanza será gratuita en la escuela primaria y secundaria y, hasta donde las facilidades del Estado lo permitan, se hará obligatoria para la escuela primaria. La asistencia obligatoria a las escuelas públicas primarias, hasta donde las facilidades del Estado lo permitan, según se dispone en la presente, no se interpretará como aplicable a aquellos que reciban instrucción primaria en escuelas establecidas bajo auspicios no guberna-mentales. No se utilizará propiedad ni fondos públicos para el sostenimiento de escuelas o instituciones educativas que no sean las del Estado. Nada de lo contenido en esta disposición impedirá que el Estado pueda prestar a cualquier niño servicios no educativos establecidos por ley para protección o bienestar de la niñez.”
*261Precisamente para preservar los derechos fundamentales debe la escuela mantenerse libre de influencias ajenas al reposo académico. Así lo entendió la Comisión de Carta de Derechos de la Convención Constituyente, en su informe de 14 de diciembre de 1951, a cuyas páginas 12 y 13 se expresa así:
“El establecimiento de un sistema de instrucción pública libre y enteramente no sectario es una consecuencia natural de los postulados anteriores [esencial dignidad e igualdad humana, sufragio universal, libertad de culto, de palabra, de prensa, de reunión y de petición]. La sociedad democrática tiene la obligación de proveer para que a las nuevas generaciones se les trasmita el conocimiento, los valores, las técnicas, las aptitudes que el continuado esfuerzo de siglos ha traducido en patrimonio de la vida civilizada. Ya en la primera Sección se hacía referencia al sistema de instrucción pública para imponerle la responsabilidad de educar en los principios de esencial igualdad humana. Hay desde luego, una íntima correspondencia entre la cultura y la ley. Las directrices vitales contenidas en una constitución derivan parte substancial de su eficacia del aprecio habitual en que las tiene la ciudadanía. La escuela pública ha sido una de las mayores fuerzas de democracia, de unidad colectiva y de oportunidad abierta al talento en la vida puertorriqueña. En su salón de clase se han educado codeándose hombres y mujeres de todas las clases sociales, de todas las religiones, de todos los grupos políticos, de todas las razas. En ella han aprendido la igualdad, la tolerancia, el esfuerzo. Debe continuar y ampliar ésta su responsabilidad y trayectoria. El sistema educativo ha de continuar como hasta ahora, siendo completamente no sectario.”
El compromiso del Estado con la instrucción pública sólo puede cumplirse en la escuela. Los organizadores laborales y políticos en cambio tienen a su disposición todo el tiempo y lugar no ocupado por la jornada docente. Y no se diga que el proselitismo del líder obrero es distinto al del capitán de precinto porque en Puerto Rico las fronteras entre uno y otro tipo de agrupación son ilusorias, o inexistentes o evanescentes.
No hay que buscar prueba en el récord indicativa de lo que será una escuela convertida en terreno de lucha sectaria, alojando en el corazón mismo del recinto donde se enseña a pensar y a honrar la universalidad de las ideas, elementos que *262provocarán fricción, disgusto, altercados y hasta violencia porque su particular propaganda necesariamente no ha de tener acogida unánime entre el profesorado, y los opositores a determinado agitador u organizador no van a cruzarse de brazos frente a la impropia intervención en la paz académica. El timbre que marca la terminación del receso para almuerzo, no va a cortar allí y entonces la grave lesión al clima de estudio; los efectos venenosos de la introducción de la agitación gremial y el proselitismo político en la escuela perdurarán cuando ya se haya marchado el último de sus agentes al igual que el manto de radioactividad queda después de la fisión nuclear. La escuela convertida en este campo de lucha(2) es la antítesis del derecho de toda persona “a una educación que propenda al pleno desarrollo de su personalidad y al for-talecimiento del respeto de los derechos del hombre y de las libertades fundamentales”. Por su propia excelencia fundida en la doctrina de interés dominante del Estado, la educación ocupa un primer plano de calidad que cobra particular valía en Puerto Rico donde el derecho a instruirse ha alcanzado afirmación expresa en la Constitución del Estado Libre Asociado. El alto relieve y jerarquía de este derecho del hombre(3) y la presencia de una política pública que año tras *263año canaliza hacia la instrucción la proporción mayor de los recursos del Erario en esfuerzo “constante y desesperado por extender sus beneficios a toda la comunidad”(4) fueron acertadamente señalados en la compilación de informes a la Convención Constituyente de la Escuela de Administración Pública de la Universidad bajo el título de La Nueva Constitución de Puerto Rico, págs. 225-226, así:
“Los nuevos derechos económicos y sociales son parte indispensable de la libertad. Sin ellos ésta es, a lo sumo, una realidad incompleta. Para la gran mayoría del pueblo no pasa de ser una fórmula retórica. Por más que se insista en el concepto negativo de que la libertad es ausencia de restricciones externas y en conse-cuencia se limiten al mínimo las funciones de la sociedad y del Estado, lo cierto es que nadie puede disfrutar el verdadero valor de la libertad — que consiste en el pleno desarrollo de la personalidad humana — si no cuenta con los medios materiales y espirituales que se necesitan, ni con la ayuda de la sociedad para conseguirlos.
Si las facilidades materiales son medios indispensables, sin los cuales la subsistencia está en peligro, la educación y la participación en la vida cultural de la comunidad son ya la libertad misma, la expresión y el perfeccionamiento de lo que es esencialmente humano. El desarrollo espiritual de los ciudadanos es, por lo tanto, uno de los fines primordiales del orden social. Así como la libertad no es antítesis, sino objetivo de la ordenación social, la educación por la libertad es uno de los deberes cardinales del Estado. Su valor es tanto social como individual. Es una de la bases de la democracia.”
La decadencia de la educación nos enfila en ruta de reversión y arriesga preciados valores de civilización, entre ellos los derechos fundamentales que los recurridos justamente dis-frutan. De inmediato nos destacaríamos como jurisdicción donde la paz del recinto escolar tiene menos protección que la *264extendida por el Tribunal Supremo de los Estados Unidos a establecimientos comerciales contra la actividad de piquetes. Cf. Central Hardware Co. v. NLRB, 407 U.S. 539 (1972); Hudgens v. NLRB, 424 U.S. 507 (1976); Lloyd Corp. v. Tanner, 407 U.S. 551 (1972).
Es de conocimiento universal que la actividad sindical por naturaleza está cargada de pasión y de energía desbordada que si bien cumple un propósito respetable en el taller y la fábrica, resulta irreconciliable con la reposada dedicación a la enseñanza y el aprendizaje, el sosegado análisis y la moderada discusión de ideas en el salón de clases. Ya este Tribunal percibió de cerca los feos desarrollos que genera la contienda laboral en las escuelas cuando hubimos de decidir si la amnistía concedida por el Secretario de Instrucción i los maestros huelguistas se extendía a la agresión por uno de ellos al esposo de una maestra que la acompañó ese día hasta el salón de clase. Srio. de Instrucción v. Quiñones Díaz, 108 D.P.R. 344 (1979).
La Ley de Evidencia no exige prueba de lo que es notorio. (Regla 11(A)(1) de Evidencia (1979).) La preterición en la opinión del derecho constitucional a una educación libre, no sectaria, y su considerable dependencia en falta de prueba de lesión a la docencia, en una situación palmaria y patente de la que venimos obligados a tomar conocimiento aun en etapa de revisión (Regla 11(D)), enervan los fundamentos de decisión y su enajenación de la circunstancia vital de nuestra patria la reduce a proposición utópica.
Por considerar que bajo nuestra Carta de Derechos el reglamento impugnado guarda armonía con el mandato constitucional, estimo que la sentencia del Tribunal Superior debe ser revocada.

(1)El Art. 6 de nuestra Carta de Derechos extiende la libertad de organización y libre asociación a gran número de agrupaciones de carácter obrero, vocacional, profesional, ideológico, cívico, recreativo y cultural. (Informe de la Comisión de Carta de Derechos, infra, pág. 16.)


(2)E1 notorio estado de pugna incontrolable que en proporción determinante ya estremece la urdimbre de nuestra sociedad, ha sido expuesto por el eminente educador don Jaime Benitez en su artículo “El Deteriorado Debate Público”, en el periódico El Mundo, del 27 de octubre de 1979, pág. 9-A, así:
“Por la ruta que lleva la controversia pública, por las actitudes que la determinan, por las reacciones que ese estilo de debate provoca, los puerto-rriqueños no caminamos hacia una sociedad más justa ni más libre ni más unida. Tampoco vamos al encuentro de un mejor destino. Marchamos hacia el encontronazo de unos contra otros rumbo de una estéril lucha fratricida.
“Mientras la contienda se enardece y desmesura, un creciente grupo de personas capacitadas para desempeñar responsabilidades colectivas se desentiende de ellas, opta por encontrar falta en privado mientras calla en público, atiende sus propios intereses, aislados de su medio, o aprovecha su superior entrenamiento para buscar tarea fuera. Este descenso en la calidad de la vida pública y esa deserción de ella de los más aptos se manifiesta en las instituciones profesionales, en el sector laboral, en la educación, en la política.”


(3)E1 derecho a la-educación aparece proclamado en el Art. XII, Cap. I de la “Declaración Americana de los Derechos y Deberes del Hombre”; en el Art. II de la *263Declaración de los Derechos Humanos Esenciales (propuesta por American Law Institute a O.N.U.); y en el Art. 26 de la Declaración Universal de Derechos del Hombre (Naciones Unidas, 10 die. 1948) que en parte expresa: “Toda persona tiene derecho a la educación . . . [que] tendrá por objeto el pleno desarrollo de la personalidad humana y el fortalecimiento del respeto a los derechos del hombre y a las libertades fundamentales.” La Nueva Constitución de Puerto Rico, págs. 231-250.


(4)La Nueva Constitución de Puerto Rico, pág. 226.